This was a suit to enjoin the sale by the sheriff of certain cattle which had been impounded and offered for sale under the provisions of a law which was introduced and passed by the Legislature of Florida at its regular session in 1933 known as House Bill No. 797.
It was contended that the provisions of the Act under which the cattle were impounded were unconstitutional and void.
There is no material difference between the provisions of the legislative Act here under consideration and the provisions of Chapter 9580, Acts of 1923, as amended by Chapter 11024, Acts of 1925, which was under consideration by this Court in the case of Gill, et al., v. Wilder, 95 Fla. 901, 116 So. 870. The law as enunciated in that case is applicable to the case at bar and, therefore, the decree of the circuit court dismissing the bill of complaint should be affirmed, and it is so ordered.
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.